Name: Commission Regulation (EEC) No 1453/80 of 7 June 1980 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 80 Official Journal of the European Communities No L 145/ 13 COMMISSION REGULATION (EEC) No 1453/80 of 7 June 1980 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme (3), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantity of skim ­ med-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1488/79 (5) ; whereas, in particular, the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 June 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 119 , 15. 5. 1979 , p. 1 . (4 ) OJ No L 43 , 15 . 2 . 1977, p . 1 . ( 5 ) OJ No L 181 , 18 . 7 . 1979, p . 20 . No L 145/14 Official Journal of the European Communities 11 . 6 . 80 ANNEX ( 1 ) Consignment A B 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 (general reserve) (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 2. Beneficiary 3 . Country of destination j Zimbabwe ICRCNicaragua 4. Total quantity of the consignment 250 tonnes 40 tonnes 5. Intervention agency responsible for delivery United Kingdom Irish 6 . Origin of the skimmed-milk powder Intervention stocks (entry into stock after 1 July 1979) Bought on the Irish market 7 . Special characteristics and / or pack ­ aging ^) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Zimbabwe' Date of manufacture clearly indicated on the bags A red cross 10 x 10 cm and, in letters at least 1 cm high, the following mark ­ ings : 'NI-76 / Leche desnatada en polvo con vitaminas A (5 000 UI / 1 00 g) y D (500 UI / 100 g) / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internacional de la Cruz Roja / Corinto' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1980 10 . Stage and place of delivery Delivered to Salisbury Port of unloading Corinto (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception (3 ) Mr Denis Norman , Minister of Agricul ­ ture , Salisbury (telex 21 41 RH) DelegaciÃ ³n CICR, c/o Cruz Roja nicara ­ guÃ ©nse, Apartado 3279, Managua 12. Procedure to be applied to determine the costs of supply Mutual agreement Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure . (2 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regula ­ tion (EEC) No 303/77. (J ) Only in the case of delivery 'to the port of unloading' and 'free at destination ' ; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77.